Citation Nr: 1114937	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-12 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for sinus bradycardia, to include as secondary to service-connected asbestosis pleural disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1955 to August 1958.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for sinus bradycardia.  In September 2009, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran does not have a current diagnosis of sinus bradycardia. 


CONCLUSION OF LAW

Sinus bradycardia was not incurred in or aggravated by active service and is not secondary to any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for some disorders will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).
For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran contends that his sinus bradycardia is related to materials he used in service to repair ships while stationed in the Navy.  He alternatively contends that his sinus bradycardia was caused or aggravated by his service-connected asbestosis.  

Service medical records are negative for any complaints, diagnosis, or treatment for a cardiovascular problem or disease.  The Board thus finds that chronicity in service is not established in this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection of sinus bradycardia.  38 C.F.R. § 3.303(b).

Post-service treatment records do not reflect that the Veteran has been diagnosed with sinus bradycardia.  To that extent, a May 2006 VA electrocardiogram revealed normal sinus rhythm.  Further, on August 2006 and on February 2010 VA examinations, a review of the Veteran's claims file and physical examination of the Veteran was negative for a diagnosis of sinus bradycardia.  Specifically, on August 2006 VA examination, the examiner noted that a review of the clams file showed that in the previous six years, testing of the Veteran's heart rate was never under 60 beats per minute.  On examination, his heart rate was 90 beats per minute.  Further, the Veteran denied experiencing any symptoms associated with sinus bradycardia, including syncopal or presyncopal episodes, fatigue, or angina.  Accordingly, the examiner determined that no diagnosis of sinus bradycardia could be made.  The examiner further stated that even if the Veteran did have sinus bradycardia, that condition was not one that would be related to asbestos exposure.  On February 2010 VA examination, the examiner, after reviewing the claims file, determined that the claim for sinus bradycardia must have been related to a May 2006 Agent Orange examination that showed the Veteran's heart rate to have been 57 beats per minute.  The examiner concluded, however, that because the remaining records over the subsequent years showed his heart rate to be higher than 60 beats per minute, and because there was no indication on cardiovascular testing that he suffered from sinus bradycardia, such a diagnosis would not be appropriate.  In reviewing the Veteran's current symptoms of fluttering of the heart after exertion, shortness of breath after walking fifty feet on an incline, and physically examining the Veteran, sinus bradycardia was not thought to be the proper diagnosis.  However, after listening to the Veteran's symptoms and his report that he had recently been assessed as having plaque in his arteries, a possible diagnosis of coronary artery disease could not be ruled out.  Though a major myocardial infarction could cause sinus bradycardia, because the Veteran had not yet had any myocardial infarctions, further testing for the presence of sinus bradycardia on that theory was not suggested.

The first requirement for any service connection claim is evidence of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent evidence of a diagnosis of sinus bradycardia, service connection must be denied on both a direct and secondary basis.  There is no competent medical evidence of record that demonstrates the presence of any sinus bradycardia.  Because there is no diagnosis in this case, the Board finds that service connection is not warranted.  

The Board has considered the Veteran's assertions that he suffers from sinus bradycardia that is related to his period of active service, including to his service-connected asbestosis.  To the extent that the Veteran ascribes the contended current disorder to service or to a service-connected disability, however, his opinion is not probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not competent to opine on matter requiring knowledge of medical principles); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  

In sum, the weight of the credible evidence demonstrates that the Veteran has not been diagnosed with sinus bradycardia, a conclusion that was made by qualified medical examiners on VA examination.  Further, there is no indication that the Veteran suffers from a cardiovascular disorder that would be related to the service-connected asbestosis.  As the preponderance of the evidence is against the Veteran's claim for service connection for sinus bradycardia, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2006 and in October 2009, a rating decision in October 2006, and a statement of the case in April 2007.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the December 2010 supplemental statement of the case.

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Two VA examinations have been conducted in relation to his claim. Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.









ORDER

Service connection for sinus bradycardia is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


